Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 1 of 15 Page ID #7




                EXHIBIT A
                 Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 2 of 15 Page ID #8


                                                                                                                       Search for Cases by: Select Search Method...

Judicial Links    |   eFiling    |   Help   |   Contact Us     |   Print                                                      GrantedPublicAccess    Logoff MICHAEL_NESTER

                      20SO-CV00885 - HENRY J HOLYFIELD ET AL V CHEVRON USA, INC. ET AL (E-CASE)


                                                This information is provided as a service and is not considered an official court record.
Click here to eFile on Case                                                Sort Date Entries:        Descending                   Display Options: All Entries
Click here to Respond to Selected Documents                                                       Ascending


 07/22/2020               Filing Info Sheet eFiling
                                Filed By: STEVEN EDWARD CRICK
                          Note to Clerk eFiling
                          Service instructions will be provided at a later date.
                            Filed By: STEVEN EDWARD CRICK
                          Pet Filed in Circuit Ct
                          PETITION.
                            Filed By: STEVEN EDWARD CRICK
                            On Behalf Of: HENRY J. HOLYFIELD, TARA HOLYFIELD
                          Judge Assigned
                          Case is assigned to Honorable David A Dolan.
Case.net Version 5.14.0.17                                                     Return to Top of Page                                                     Released 11/25/2019
                                                                              Electronically Filed - Scott - July 22, 2020 - 08:52 AM
 Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 3 of 15 Page ID #9
                                                           20SO-CV00885

             IN THE CIRCUIT COURT OF SCOTT COUNTY, MISSOURI


HENRY HOLYFIELD                         )
68 Natchez Trace                        )
Scott City, MO 63780                    )
                                        )
And                                     )
                                        )
TARA HOLYFIELD                          )
68 Natchez Trace                        )
Scott City, MO 63780                    )     CASE NO.
                                        )
                     Plaintiffs,        )
v.                                      )
                                        )
CHEVRON U.S.A. INC.                     )
Serve Registered Agent                  )
Prentice-Hall Corp. System              )
221 Bolivar Street                      )
Jefferson City, MO 65101                )
                                        )
And                                     )
                                        )
SYNGENTA CROP PROTECTION, LLC           )
Serve Registered Agent:                 )
CT Corporation System                   )
120 South Central Avenue                )
Clayton, MO 63105                       )
                                        )
And                                     )
                                        )
SYNGENTA CORPORATION                    )
Serve Registered Agent                  )
CT Corporation System                   )
120 South Central Avenue                )
Clayton, MO 63105                       )
                                        )
And                                     )
                                        )
SYNGENTA AG                             )
Serve at:                               )
P.O. Box CH-4002                        )
Basel, Switzerland                      )
                                        )
                     Defendants.        )
                                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 4 of 15 Page ID #10




                                             PETITION

         Plaintiffs, Henry Holyfield and Tara Holyfield, bring this cause of action against

defendants Chevron U.S.A. Inc. (“Chevron”), Syngenta Crop Protection, LLC (“Syngenta Crop

Protection”), Syngenta Corporation (“Syngenta Corp.”), and Syngenta AG (“Syngenta AG”) for

personal injuries and damages suffered.

                                              PARTIES

         1.      Plaintiff Henry Holyfield is a resident and citizen of the State of Missouri.

         2.      Plaintiff Tara Holyfield is a resident and citizen of the State of Missouri.

         3.      Plaintiff Henry Holyfield and Plaintiff Tara Holyfield were married on November

29, 2014, and are currently married.

         4.      Defendant Chevron is a California corporation with its principal place of business

at 6001 Bollinger Canyon Road, San Ramon, California. Defendant Chevron can be served

through its registered agent at the address listed in the caption above.

         5.      Defendant Syngenta Crop Protection is a Delaware limited liability company with

its principal office address at 1209 Orange Street, Wilmington, Delaware. Defendant Syngenta

Crop Protection can be served through its registered agent at the address listed in the caption

above.

         6.      Defendant Syngenta Corp. is a Delaware corporation with its principal place of

business at 3411 Silverside Road, Suite 100, Shipley Building, Wilmington, Delaware.

Defendant Syngenta Corp. can be served through its registered agent at the address listed in the

caption above.

         7.      Defendant Syngenta AG is a foreign corporation with its principal place of

business in Basel, Switzerland. Defendant Syngenta AG can be served through the procedures




                                                   2
                                                                                                   Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 5 of 15 Page ID #11




set forth in the Convention on Service Abroad of Judicial and Extrajudicial Documents in Civil

or Commercial Matters.

       8.      Defendants designed, developed, manufactured, marketed and/or sold the

herbicide product N, N’-dimethyl-4-4’ dipyridinium dichloride, also known as methyl viologen

or paraquat (“paraquat”).

                                  JURISDICTION AND VENUE

       9.      This Court has jurisdiction over defendant Chevron pursuant to §506.500.

Defendant Chevron, its subsidiaries, predecessors and/or assigns transacted business and/or

committed tortious acts within this state. Defendant Chevron, its subsidiaries, predecessors

and/or assigns designed, manufactured, licensed, marketed, distributed and/or sold paraquat for

use in the State of Missouri. Defendant Chevron, its subsidiaries, predecessors and/or assigns

placed the defective and harmful product paraquat into the stream of commerce, sold said

product for use, transacted business and committed tortious acts in the State of Missouri from

which Plaintiffs’ claims arose.

       10.     This Court has jurisdiction over defendant Syngenta Crop Protection pursuant to

§506.500. Defendant Syngenta Crop Protection, its subsidiaries, predecessors and/or assigns

transacted business and/or committed tortious acts within this state. Defendant Syngenta Crop

Protection, its subsidiaries, predecessors and/or assigns designed, manufactured, licensed,

marketed, distributed and/or sold paraquat for use in the State of Missouri. Defendant Syngenta

Crop Protection, its subsidiaries, predecessors and/or assigns placed the defective and harmful

product paraquat into the stream of commerce, sold said product for use, transacted business and

committed tortious acts in the State of Missouri from which Plaintiffs’ claims arose.




                                                3
                                                                                                        Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 6 of 15 Page ID #12




       11.     This Court has jurisdiction over defendant Syngenta Corp. pursuant to §506.500.

Defendant Syngenta Corp., its subsidiaries, predecessors and/or assigns transacted business

and/or committed tortious acts within this state. Defendant Syngenta Corp., its subsidiaries,

predecessors and/or assigns designed, manufactured, licensed, marketed, distributed and/or sold

paraquat for use in the State of Missouri.             Defendant Syngenta Corp., its subsidiaries,

predecessors and/or assigns placed the defective and harmful product paraquat into the stream of

commerce, sold said product for use, transacted business and committed tortious acts in the State

of Missouri from which Plaintiffs’ claims arose.

       12.     This Court has jurisdiction over defendant Syngenta AG pursuant to §506.500.

Defendant Syngenta AG, its subsidiaries, predecessors and/or assigns transacted business and/or

committed tortious acts within this state. Defendant Syngenta AG, its subsidiaries, predecessors

and/or assigns designed, manufactured, licensed, marketed, distributed and/or sold paraquat for

use in the State of Missouri. Defendant Syngenta AG, its subsidiaries, predecessors and/or

assigns placed the defective and harmful product paraquat into the stream of commerce, sold said

product for use, transacted business and committed tortious acts in the State of Missouri from

which Plaintiffs’ claims arose.

       13.     Venue is proper pursuant to §508.010 RSMO, in that Plaintiff Henry Holyfield

was first injured and as a result of the wrongful acts of defendants through exposure to paraquat

in Scott County, Missouri.

                                    NATURE OF THE CASE

       14.     From approximately 1965 through 1975, Plaintiff Henry Holyfield worked as an

agricultural aircraft laborer assisting in, among other things, the business of aerial application of

pesticides (“crop dusting”).



                                                   4
                                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 7 of 15 Page ID #13




        15.     In the course of his work, Plaintiff Henry Holyfield was exposed to paraquat

being applied by crop dusting.

        16.     Exposure to paraquat can cause disease in humans, including the development of

Parkinson’s disease and/or Parkinsonism

        17.     The exposure to paraquat caused, or contributed to cause, Plaintiff Henry

Holyfield to develop Parkinson’s disease and/or Parkinsonism.

        18.     At all times relevant to this case, Plaintiff Henry Holyfield was unaware of that

exposure to paraquat could cause development of disease such as Parkinson’s disease and/or

Parkinsonism.

        19.     Plaintiff Henry Holyfield was diagnosed with Parkinson’s disease on August 5,

2015.

        20.     The nature of Plaintiff Henry Holyfield’s Parkinson’s disease condition did not

come together with its cause being exposure to paraquat until May, 2020.

        21.     Defendants each knew, or should have known, of the hazardous nature of

paraquat both at the time of sale and when Plaintiff Henry Holyfield was exposed to the product

while working as an agricultural aircraft laborer. Notwithstanding, defendants failed to warn of

the defective nature of paraquat and failed to give instructions on safe use of paraquat.

                                        COUNT I
                        Strict Liability in Tort -- Design Defect
   (Defendants Chevron, Syngenta Crop Protection, Syngenta Corp., and Syngenta AG)

        22.     Plaintiffs incorporate by reference the allegations set forth above in paragraphs 1

to 21 as if fully set forth herein.

        23.     Defendants designed, marketed, licensed, manufactured, distributed and/or sold

paraquat as described above, within the ordinary course of business.




                                                 5
                                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 8 of 15 Page ID #14




       24.     When Plaintiff Henry Holyfield was exposed to paraquat in his work as an

agricultural aircraft laborer, the product was being used in a manner reasonably anticipated by

defendants.

       25.     At the time of the design, marketing, licensing, manufacture, distribution, and/or

sale of the paraquat Plaintiff Henry Holyfield used, or was exposed to while working as an

agricultural aircraft laborer, said product was in a defective condition unreasonably dangerous

when put to the use anticipated by defendants in that paraquat had the propensity to cause

Parkinson’s disease and/or Parkinsonism.

       26.     The unreasonably dangerous and defective condition of the paraquat designed,

developed, marketed, licensed, distributed and/or sold by defendants, and the failure to warn of

the dangers thereof, caused or contributed to cause Plaintiff Henry Holyfield to develop

Parkinson’s disease and/or Parkinsonism.

       27.     The unreasonably dangerous and defective condition of the paraquat designed,

developed, marketed, licensed, distributed and/or sold by defendants, and the failure to warn of

the dangers thereof, caused or contributed to cause Plaintiff Henry Holyfield to suffer past and

future physical pain, mental and emotional distress. In addition, Plaintiff Henry Holyfield

suffered past and future loss of wages and/or earning capacity and incurred, or will in the future

incur, medical expenses for medical treatment, medication and medical devices.

       28.     The conduct of defendants, in selling a product that they each knew, or should

have known caused Parkinson’s disease and/or Parkinsonism in users of paraquat, demonstrated

deliberate indifference to and conscious disregard for the rights and safety of others such that an

award of punitive damages is appropriate in this matter.




                                                6
                                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 9 of 15 Page ID #15




        WHEREFORE, Plaintiffs pray for judgment against defendants Chevron U.S.A. Inc.,

Syngenta Crop Protection, LLC, Syngenta Corporation, and Syngenta AG in an amount in excess

of the jurisdictional limit and as determined at trial, for an award of punitive damages, for the

costs of this action and any other relief allowed under Missouri law.

                                        COUNT II
                       Strict Liability in Tort -- Failure to Warn
   (Defendants Chevron, Syngenta Crop Protection, Syngenta Corp., and Syngenta AG)

        29.     Plaintiffs incorporate by reference the allegations set forth above in paragraphs 1

to 28 as if fully set forth herein.

        30.     Defendants designed, developed, marketed, licensed, manufactured, distributed,

sold and/or supplied paraquat without adequate instructions on safe use to reduce and/or

eliminate exposure thereto, and/or without instructions or warnings that the paraquat was

dangerous to health and life and caused disease such as Parkinson’s disease and/or Parkinsonism.

        31.     As a result of defendants’ failure to adequately instruct or warn of the dangerous

characteristics of paraquat, the product was defective and unreasonably dangerous when put to

the use reasonably anticipated by defendants.

        32.     The unreasonably dangerous and defective condition of the paraquat designed,

developed, manufactured, marketed, licensaed, distributed, sold and/or supplied by defendants

and the failure to instruct or warn of those dangers, caused or contributed to cause Plaintiff

Henry Holyfield to develop Parkinson’s disease and/or Parkinsonism.

        33.     The unreasonably dangerous and defective condition of paraquat and the failure to

instruct or warn of those dangers, caused or contributed to cause Plaintiff Henry Holyfield to

suffer past and future physical pain, mental and emotional distress. In addition, Plaintiff Henry




                                                 7
                                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 10 of 15 Page ID #16




Holyfield suffered past and future loss of wages and/or earning capacity and incurred, or will in

the future incur, medical expenses for medical treatment, medication and medical devices.

        34.     The conduct of defendants, in selling a product that each knew, or should have

known caused Parkinson’s disease and/or Parkinsonism in users of paraquat, demonstrated

deliberate indifference to and conscious disregard for the rights and safety of others such that an

award of punitive damages is appropriate in this matter.

        WHEREFORE, Plaintiffs pray for judgment against defendants Chevron U.S.A. Inc.,

Syngenta Crop Protection, LLC, Syngenta Corporation, and Syngenta AG in an amount in excess

of the jurisdictional limit and as determined at trial, for an award of punitive damages, for the

costs of this action and any other relief allowed under Missouri law.

                                    COUNT III
                                     Negligence
   (Defendants Chevron, Syngenta Crop Protection, Syngenta Corp., and Syngenta AG)

        35.     Plaintiffs incorporate by reference the allegations set forth above in paragraphs 1

to 34 as if fully set forth herein.

        36.     As a designer, developer, manufacturer, marketer distributor. licensor, and/or

seller of paraquat, defendants had a duty to exercise due care and the ordinary, reasonable and

technical skill and competence that is required of processors, distributors, marketers, sellers,

suppliers, licensors, and others in a similar situation, including, without limitation, the duty to

acquire and maintain the knowledge of an expert, in processing, distribution, marketing, sale,

licensing and/or supply of products free from defects and/or latent defects; and the duty to

adequately instruct or warn of product defects and/or hazards, which duty continued even after

the sale of said products.

        37.     Defendants each breached its duty of care in one or more of the following ways:




                                                 8
                                                                                                     Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 11 of 15 Page ID #17




              a.     Designing, developing, manufacturing, marketing, distributing, licensing

                     and selling paraquat without properly testing the product;

              b.     Designing, developing, manufacturing, marketing, distributing, licensing

                     and selling paraquat without disclosing the results of testing and studies of

                     paraquat;

              c.     Designing, developing, manufacturing, marketing, distributing, licensing

                     and selling paraquat and paraquat formulations that included an active

                     ingredient that would cause Parkinson’s disease and/or Parkinsonism in

                     persons using the product as intended, such as crop dusting;

              d.     Designing, developing, manufacturing, marketing, distributing, licensing

                     and selling paraquat with false and misleading warnings and instructions;

              e.     Designing, developing, manufacturing, marketing, distributing, licensing

                     and selling paraquat without necessary and adequate warnings, cautionary

                     statements and instructions;

              f.     Failing to disclose the risk of Parkinson’s disease and/or Parkinsonism to

                     users of the product;

              g.     Representing that paraquat was safe for use; and

              h.     In other respects that are unknown at this time but may be determined

                     through discovery in this case.

       38.    Defendants failed to use due care under the circumstances and were thereby

negligent in the performance of their duties owed to Plaintiff Henry Holyfield and others who

used, worked with, or were exposed to paraquat.




                                               9
                                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 12 of 15 Page ID #18




        39.     The negligent conduct of defendants caused or contributed to cause Plaintiff

Henry Holyfield to develop Parkinson’s disease and/or Parkinsonism.

        40.     The negligent conduct of defendants caused or contributed to cause Plaintiff

Henry Holyfield to suffer past and future physical pain, mental and emotional distress. In

addition, Plaintiff Henry Holyfield suffered past and future loss of wages and/or earning capacity

and incurred, or will in the future incur, medical expenses for medical treatment, medication and

medical devices.

        41.     The conduct of defendants, in selling a product that each knew, or should have

known caused Parkinson’s disease and/or Parkinsonism in users of paraquat, demonstrated

deliberate indifference to and conscious disregard for the rights and safety of others such that an

award of punitive damages is appropriate in this matter.

        WHEREFORE, Plaintiffs pray for judgment against defendants Chevron U.S.A. Inc.,

Syngenta Crop Protection, LLC, Syngenta Corporation, and Syngenta AG in an amount in excess

of the jurisdictional limit and as determined at trial, for an award of punitive damages, for the

costs of this action and any other relief allowed under Missouri law.

                                     COUNT IV
                             Breach of Implied Warranty
   (Defendants Chevron, Syngenta Crop Protection, Syngenta Corp., and Syngenta AG)

        42.     Plaintiffs incorporate by reference the allegations set forth above in paragraphs 1

to 41 as if fully set forth herein.

        43.     Defendants placed paraquat into the stream of commerce.

        44.     Plaintiff Henry Holyfield was exposed to paraquat designed, manufactured,

licensed, marketed, distributed or sold by defendants.




                                                10
                                                                                                     Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 13 of 15 Page ID #19




       45.      The use of paraquat and exposure to paraquat experienced by Plaintiff Henry

Holyfield was as intended by defendants and/or was reasonably foreseeable to defendants.

       46.      Defendants knew that persons working with and around paraquat were relying on

the skill and judgment of defendants in the decision to purchase and/or use paraquat.

       47.      By placing paraquat into the stream of commerce, defendants impliedly warranted

that the paraquat was reasonably fit and/or reasonably safe for the intended use of the product,

that the paraquat was of merchantable quality, that it was not defective, and that the paraquat

would function safely as an ordinary user would expect when used as intended or in a reasonably

foreseeable manner and that the product would not cause disease or harm such as Parkinson’s

disease and/or Parkinsonism.

       48.      Defendants breached the implied warranty because the paraquat was not

reasonably fit for its intended use, was not of merchantable quality, was defective and failed to

function safely as an ordinary user would expect when used as intended or in a reasonably

foreseeable manner in that it caused, or contributed to cause, Parkinson’s disease and/or

Parkinsonism.

       49.      The paraquat sold by defendants caused, or contributed to cause, Plaintiff Henry

Holyfield to develop Parkinson’s disease and/or Parkinsonism.

       50.      Defendants breach of implied warranty caused or contributed to cause Plaintiff

Henry Holyfield to suffer past and future physical pain, mental and emotional distress. In

addition, Plaintiff Henry Holyfield suffered past and future loss of wages and/or earning capacity

and incurred, or will in the future incur, medical expenses for medical treatment, medication and

medical devices.




                                               11
                                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 14 of 15 Page ID #20




        51.     The conduct of defendants, in selling a product that each knew, or should have

known caused Parkinson’s disease and/or Parkinsonism in users of paraquat, demonstrated

deliberate indifference to and conscious disregard for the rights and safety of others such that an

award of punitive damages is appropriate in this matter.

        WHEREFORE, Plaintiffs pray for judgment against defendants Chevron U.S.A. Inc.,

Syngenta Crop Protection, LLC, Syngenta Corporation, and Syngenta AG in an amount in excess

of the jurisdictional limit and as determined at trial, for an award of punitive damages, for the

costs of this action and any other relief allowed under Missouri law.

                                     COUNT V
                                 Loss of Consortium
   (Defendants Chevron, Syngenta Crop Protection, Syngenta Corp., and Syngenta AG)

        52.     Plaintiffs incorporate by reference the allegations set forth above in paragraphs 1

to 51 as if fully set forth herein.

        53.     Plaintiff Tara Holyfield is the wife of Henry Holyfield.

        54.     The conduct of defendants Chevron, Syngenta Crop Protection, Syngenta Corp.

and/or Syngenta AG, as described above, caused or contributed to cause Plaintiff Tara Holyfield

to sustain damages as a direct result of the injury to her husband Henry Holyfield.

        55.     The conduct of defendants Chevron, Syngenta Crop Protection, Syngenta Corp.

and/or Syngenta AG, as described above, demonstrated deliberate indifference to and conscious

disregard for the rights and safety of others such that an award of punitive damages is

appropriate in this matter.

        WHEREFORE, Plaintiffs pray for judgment against defendants Chevron U.S.A. Inc.,

Syngenta Crop Protection, LLC, Syngenta Corporation, and Syngenta AG in an amount in excess

of the jurisdictional limit and as determined at trial, for an award of punitive damages, for the

costs of this action and any other relief allowed under Missouri law.


                                                 12
                                                                                     Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case 3:21-pq-00553-NJR Document 1-1 Filed 07/29/20 Page 15 of 15 Page ID #21




                   DEMAND FOR JURY TRIAL OF ALL ISSUES

     56.   Plaintiffs demand a trial by jury.

                                          Respectfully submitted,

                                          HUMPHREY, FARRINGTON & McCLAIN, P.C.


                                          /s/ Steven E. Crick
                                          Steven E. Crick            MO Bar #32654
                                          Kevin D. Stanley           MO Bar #48008
                                          221W. Lexington, Suite 400
                                          Independence, MO 64050
                                          Telephone: (816) 836-5050
                                          Facsimile: (816) 836-8966
                                          kbm@hfmlegal.com
                                          sec@hfmlegal.com
                                          kds@hfmlegal.com

                                          and

                                          RICE, SPAETH, SUMMERS & HEISSERER, L.C.
                                          John P. Heisserer          MO Bar #29379
                                          160 S. Broadview Street
                                          Fourth Floor
                                          Cape Girardeau, MO 63703
                                          Telephone: (573) 334-6061
                                          Facsimile: (573) 334-0979
                                          jheisserer@capelawfirm.com

                                          ATTORNEYS FOR PLAINTIFF




                                                13
